Citation Nr: 0939913	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to 
November 1957.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the Veteran's cause of death.


FINDINGS OF FACT

1.  Following separation from service, the Veteran developed 
adenocarcinoma of the lung.  A March 2006 death certificate 
lists the primary cause of death as herpetic esophagitis 
secondary to lung cancer.  

2.  The Veteran was treated for pneumonia in service.  It is 
likely that the Veteran developed pathologic scarring as a 
chronic residual of the in-service pneumonia, and that such 
scar formation caused or materially contributed to the lung 
cancer from which he died.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially and materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

Post-service medical records show that the Veteran was 
treated for stage IIID adenocarcinoma of the lung in June and 
July 2005, and that he passed away in March 2006.  The 
Veteran's March 2006 death certificate lists the primary 
cause of death as herpetic esophagitis secondary to lung 
cancer.  At the time of his death, the Veteran was not 
service-connected for any disabilities.

The Veteran's available service medical records are negative 
for any pulmonary abnormalities.  It is possible, however, 
that a portion of the Veteran's service records were 
destroyed in a fire in 1973.  His available service medical 
records are partially illegible due to water or fire damage.
        
The appellant asserts that the Veteran was hospitalized for 
treatment of pneumonia on at least one occasion while he was 
stationed in Germany.  She further asserts that the severity 
of his in-service pneumonia was such that he sustained 
residual scarring, and that this scarring contributed to his 
development of lung cancer, and thereby to his death.  
November 2006 letters from the Veteran's surviving siblings 
corroborate the appellant's contentions that the Veteran was 
hospitalized for treatment of pneumonia at least once during 
his military service.
        
A March 2007 letter from the Veteran's treating oncologist 
notes that although the Veteran was a smoker until he quit in 
1992, he had a history of pneumonia while stationed in 
Germany.  The physician went on to state that medical 
literature supported a finding that scarring in the lung from 
any cause, including pneumonia, could contribute to lung 
cancer.  
        
Despite the lack of clinical evidence demonstrating a 
diagnosis of pneumonia in service, the Board concludes that 
the assertions of the appellant and the Veteran's siblings 
with regard to his treatment for pneumonia in service are 
sufficient to establish an in-service diagnosis of pneumonia.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  
        
In August 2009, the Board requested an expert medical opinion 
addressing whether any scarring associated with the pneumonia 
for which the Veteran was treated in service caused or 
materially contributed to his later development of lung 
cancer, and thereby to his death.  In a September 2009 
opinion, a VA pulmonologist, referencing two medical sources, 
stated that the relationship between lung cancer and 
inflammation was well-documented in pulmonary literature.  
Epidemiology research has provided evidence to support the 
hypothesis that tissue damage caused by inflammation can 
initiate or promote the development of lung cancer.  For 
example, some studies suggest an increased risk of lung 
cancer among persons with lung infections, such as 
tuberculosis, bacterial pneumonia, or inflammatory lung 
disease.  Literature also supports the development of lung 
scarring as a complication of severe infection.  Lung cancer 
has also been associated with scarred lung tissue.  The 
relationship is significant in interstitial fibrosis from 
asbestosis and COPD scars.  There are case reports of lung 
cancer developing in scarred lung tissue from tuberculosis.  
Fibrotic scars are frequently found in proximity to lung 
cancer at the time of the cancer diagnosis.  The highest risk 
factor comes from smoking, as well as other environmental 
exposures and genetic polymorphism.

Given the above discussion, the pulmonologist determined that 
it was likely that the Veteran sustained pathologic scarring 
as a chronic residual of the in-service pneumonia and that it 
was as likely as not that such scar formation caused or 
materially contributed to his development of lung cancer.

As the Veteran's death has been determined to be as likely as 
not be related to scarring of the lungs sustained in service, 
the Board finds that service connection for the cause of the 
Veteran's death is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence, 
consistent with the treatment the Veteran received during 
service, and an expert medical opinion linking the in-service 
scarring to the post-service development of lung cancer.  
Thus, the Board finds that it is at least as likely as not 
that the Veteran's lung cancer was incurred as a result of 
his service.  Significantly, there is no evidence to the 
contrary.  As the evidence is in favor of the appellant's 
claim, service connection for the cause of the Veteran's 
death is warranted.  All reasonable doubt has been resolved 
in favor of the appellant in making this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


